DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status 
Claims 1-6 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 107933364) in view of Guo et al (CN 107878420).
With respect to independent Claim 1, Huang et al discloses the limitations of independent claim 1 as follows:
1. A vehicle transport system configured to transport a vehicle at a charging spot where a charging apparatus configured to charge a battery of the vehicle is provided to a charging space, (See Pars. 0008, 0011, 0019, 0025, 0026, 0032; Fig. 1; Ref. Numeral 20(charging space), 30(vehicle transport apparatus) the vehicle transport system comprising:
a vehicle transport apparatus including a first robot configured to enter underneath the vehicle, lift up front wheels of the vehicle, and travel throughout the charging spot and	(See Pars. 0008, 0011, 0019, 0025, 0026, 0032; Fig. 1; Ref. Numeral 20(charging space), 30(vehicle transport apparatus)
a second robot configured to enter underneath the vehicle, lift up rear wheels of the vehicle, and travel throughout the charging spot; and
a server configured to monitor and manage a state of charge of the battery of the vehicle stopped in the charging space and manage activity of the vehicle transport apparatus,	(See Pars. 0008, 0011, 0019, 0025, 0026, 0032; Fig. 1; Ref. Numeral 20(charging space), 30(vehicle transport apparatus), 40(server)
wherein when it is detected that the charging of the battery is finished, the server transmits transport-out instructions for the vehicle, to the vehicle transport apparatus, and	(See Pars. 0008, 0011, 0019, 0025, 0026, 0032; Fig. 1; Ref. Numeral 20(charging space), 30(vehicle transport apparatus), 40(server)
when receiving the transport-out instructions transmitted from the server, the vehicle transport apparatus transports the vehicle, for which the charging of the battery is finished, out of the charging space.  	(See Pars. 0008, 0011, 0019, 0025, 0026, 0032; Fig. 1; Ref. Numeral 20(charging space), 30(vehicle transport apparatus), 40(server)
Huang et al discloses a vehicle transport system but does not disclose the use of a first and second robot to lift the front and rear wheels of the vehicle for transporting the vehicle.   With respect to those limitations, Guo et al teaches the following:
a vehicle transport apparatus including a first robot configured to enter underneath the vehicle, lift up front wheels of the vehicle, and travel throughout the charging spot (See Pars. 0021-0023, 0092-0095; Figs. 7-9; Ref. Numerals Robot b(first robot), FR(front wheels) and
a second robot configured to enter underneath the vehicle, lift up rear wheels of the vehicle, and travel throughout the charging spot; (See 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Huang et al’s vehicle transport system with the teachings of Guo et al to have one robot lifting the front wheels and another robot lifting the rear wheels of the vehicle to have the ability to control two lifting robots individually and have better control over positioning the vehicle.  A person with skill in the art would be motivated to incorporate the teachings of Guo et al because they are a known work in the same field of endeavor (ie, using and controlling two robots to move and position a vehicle) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent claim 1, Huang et al and Guo et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Huang et al discloses as follows:
The vehicle transport system according to claim 1,	
wherein the server transmits transport-in instructions for the vehicle that needs to charge the battery, to the vehicle transport apparatus, (See Pars. 0008, 0011, 0014, 0019, 0025, 0026, 0032; Fig. 1; Ref. Numeral 20(charging space), 30(vehicle transport apparatus), 40(server) and
when receiving the transport-in instructions transmitted from the server, the vehicle transport apparatus transports the vehicle that needs to charge the battery, into the charging space.  (See Pars. 0008, 0011, 0014, 0019, 0025, 0026, 0032; Fig. 1; Ref. Numeral 20(charging space), 30(vehicle transport apparatus), 40(server)  

With respect to Claim 3, which ultimately depends from independent claim 1, Huang et al and Guo et al together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 3, Huang et al discloses:
The vehicle transport system according to claim 2, wherein when a plurality of the vehicles need to charge the respective batteries, the server manages a charging order of the vehicles and transmits the transport-in instructions and the transport-out instructions to the vehicle transport apparatus based on the charging order.  (See Pars. 0008, 0011, 0014, 0019, 0021, 0022, 0025, 0026, 0028, 0032; Fig. 1; Ref. Numeral 20(charging space), 30(vehicle transport apparatus), 40(server), "database"(charging order)   

With respect to Claim 4, which ultimately depends from independent claim 1, Huang et al and Guo et al together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 4, Huang et al and Guo et al disclose as follows:
The vehicle transport system according to claim 2, wherein a terminal apparatus possessed by a user of the vehicle transmits a charging request for the battery to the server,	(See Pars. 0008, 0011, 0012, 0014, 0019, 0021, 0022, 0025, 0026, 0028, 0029, 0032; Fig. 1; Ref. Numeral 20(charging space), 30(vehicle transport apparatus), 40(server), 50(terminal apparatus) "database"(charging order)
when receiving the charging request transmitted from the terminal apparatus, the server transmits the transport-in instructions to the vehicle transport apparatus, and	(See Pars. 0008, 0011, 0019, 0025, 0026, 0032; Fig. 1; Ref. Numeral 20(charging space), 30(vehicle transport apparatus)
when receiving the transport-in instructions transmitted from the server, the vehicle transport apparatus transports the vehicle into the charging space.  (See Pars. 0008, 0011, 0019, 0025, 0026, 0032; Fig. 1; Ref. Numeral 20(charging space), 30(vehicle transport apparatus)	

With respect to Claim 5, which ultimately depends from independent claim 1, Huang et al and Guo et al together teach all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.   With respect to Claim 5, Huang et al discloses:
The vehicle transport system according to claim 4, wherein when it is detected that the charging of the battery is finished, the server transmits a charging end notification, which indicates that the charging of the battery has ended, to the terminal apparatus.  	(See Pars. 0008, 0011, 0012, 0014, 0019, 0021, 0022, 0025, 0026, 0028, 0029, 0032; Fig. 1; Ref. Numeral 20(charging space), 30(vehicle transport apparatus), 40(server), 50(terminal apparatus) "database"(charging order)   	

With respect to Claim 6, which depends from independent claim 1, Huang et al and Guo et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Huang et al discloses:
The vehicle transport system according to claim 1, wherein the server transmits transport instructions for the vehicle to the vehicle transport apparatus (See Pars. 0008, 0011, 0026; Fig. 1; Ref. Numeral 20(charging space), 30(vehicle transport apparatus) and
also transmits route information indicating a travel route of the vehicle transport apparatus thereto, (See Pars. 0008, 0011, 0026; Fig. 1; Ref. Numeral 
the vehicle transport apparatus travels along the travel route indicated by the route information. (See Pars. 0008, 0011, 0026; Fig. 1; Ref. Numeral 20(charging space), 30(vehicle transport apparatus), "certain route"(travel route)   	

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 16, 2022